DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 13, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2014/0041216), in view of Kyutoku et al (US 2017/0177120; hereinafter Kyutoku).
•	Regarding claim 1, Cok discloses a conductive member for a touch panel (figures 1 and 2), comprising: 
a substrate (element 30 in figure 1B and ¶ 43); and 
a first electrode which is a detection electrode, formed on the substrate and extending in parallel to a first direction (element 60 in figure 1; see also figure 2), 
wherein the first electrode is formed by electrically connecting a plurality of first mesh cells constituted by a fine metal wire (elements 152 in figures 1 and 2 and ¶s 43 and 45), 
an angle θ between the fine metal wire and the first direction satisfies 0° < θ < 90° or 90° < θ < 180° (¶ 43),
the first electrode has at least one auxiliary fine metal wire extending in the first direction, intersecting the fine metal wire, and electrically connected to the fine metal wire (elements 151 in figures 1 and 2 and ¶ 43), 
an angle β between the auxiliary fine metal wire and the fine metal wire satisfies 0° < β < 180° (¶ 43 and figures 1 and 2), 
a that is a minimum width in a second direction orthogonal to the first direction and a first mesh pitch P1 of the first mesh cell in the second direction satisfy Wa ≤ 2.5 P1 (in figure 1, Wa = 2.0·P1, and in figure 2, Wa = 1.5·P1), 
wherein the first mesh pitch P1 is an average value of distances in the second direction between centroids of two first mesh cells adjacent to each other in the second direction (figures 1A and 2), and 
in a case where two first mesh cells are not arranged adjacent to each other in the second direction in the first electrode, a virtual centroid of a closed shape surrounded using an extension line formed by extending the fine metal wire constituting the first mesh cell in an extending direction is regarded as the centroid of the first mesh cell (figures 1A and 2).
However, Cok fails to disclose the details of the length of the auxiliary fine metal wires.
	In the same field of endeavor, Kyutoku discloses where:
a total length of the auxiliary fine metal wires included in the first electrode in the first direction is 50% to 250% of a length of the first electrode (note where two elements 29, at most, are included in each element 30 in figure 10 and ¶s 124 and 125; where the length of element 29 being equal to that of element 28 in a direction perpendicular to direction G is at least suggested by the correspondence between elements 28 and 29 in the portion of elements 30 shown in figure 10), and 
a length of one auxiliary fine metal wire included in the first electrode in the first direction is 25% to 100% of a length of the first electrode (note that ¶s 123-133 do not limit the length of element 29 in figure 10 to less than a length of element 30 or the length of element 28 in a direction perpendicular to direction G). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok according to the teachings of Kyutoku, for the purpose of ensuring that underlying wirings can be reliably inspected (¶s 10, 11, 127, and 128).

Cok discloses where:
Claim 2:	the electrode width Wa of the first electrode in the second direction and the first mesh pitch P1 satisfy Wa ≤ 1.5 P1 (in figure 2, Wa = 1.5·P1).
Claims 3 & 4:	the auxiliary fine metal wire is arranged in an electrode outline of the first electrode in the second direction (elements 151 in figures 1A and 2).
Claim 5:	a line width of the auxiliary fine metal wire is different from a line width of the fine metal wire (¶ 50).
Claims 8 & 9:	a line width of the auxiliary fine metal wire is larger than a line width of the fine metal wire (¶ 50).
Claim 13:	the auxiliary fine metal wire is a straight line and is parallel to the first direction (elements 151 in figures 1A and 2).
Claim 17:	a touch panel comprises the conductive member for a touch panel according to claim 1 (¶ 57).
•	Regarding claims 10, 12, and 21, Cok, in view of Kyutoku, discloses everything claimed, as applied to claims 1, 9, and 1, respectively.  However, Cok fails to disclose the additional details of the first electrode.
	In the same field of endeavor, Kyutoku discloses where: 
Claims 10 & 12:	 the first electrode has only one auxiliary fine metal wire (note element 29 associated with the topmost element 30 in figure 10 and ¶ 124). 
Claim 21:	the auxiliary fine metal wire is arranged in an electrode outline of the first electrode in the second direction (note where elements 29 are part of each element 30 in figure 10 and ¶ 124), and 
	the first electrode has only one auxiliary fine metal wire (note element 29 associated with the topmost element 30 in figure 10 and ¶ 124).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok according to the teachings of Kyutoku, for the purpose of decreasing the sheet resistance of an electrode (¶ 128).
Cok discloses where the auxiliary fine metal wire is a straight line and is parallel to the first direction (elements 151 in figures 1A and 2).

Claims 6, 7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Kyutoku, and further in view of Ogura (US 2017/0308192).
•	Regarding claims 6, 7, and 16, Cok, in view of Kyutoku, discloses everything claimed, as applied to claims 1, 4, and 15, respectively.  However, Cok, in view of Kyutoku, fails to disclose the additional details of the line width.
Claims 6 & 7:	In the same field of endeavor, Ogura discloses where a line width of the auxiliary fine metal wire is smaller than a line width of the fine metal wire (¶ 143). 
Claim 16:	where the conductive member for a touch panel further comprises a connecting fine metal wire that connects the auxiliary fine metal wire and the fine metal wire with each other (note the relationship between elements 231A, 231B, and 234 in figure 9(A)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Kyutoku, according to the teachings of Ogura, for the purpose of suppressing an increase in an electric resistance value of a lead-out wiring layer (¶ 144).
•	Regarding claim 11, Cok, in view of Kyutoku and Ogura, discloses everything claimed, as applied to claim 7.  However, Cok fails to disclose the additional details of the first electrode.
	In the same field of endeavor, Kyutoku discloses where the first electrode has only one auxiliary fine metal wire (note the shape of the topmost element 30 in figure 10 and ¶ 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok according to the teachings of Kyutoku, for the purpose of decreasing the sheet resistance of an electrode (¶ 128).
•	Regarding claims 14, Cok, in view of Kyutoku and Ogura, discloses everything claimed, as applied to claim 11.  Additionally, Cok discloses where the auxiliary fine metal wire is a straight line and is parallel to the first direction (elements 151 in figures 1A and 2).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Kyutoku, and further in view of Oh et al (US 2015/0248186; hereinafter Oh).
•	Regarding claims 18 and 19, Cok, in view of Kyutoku, discloses everything claimed, as applied to claims 17 and 15, respectively.  However, Cok, in view of Kyutoku, fails to disclose the details of an opaque decorative layer.
	In the same field of endeavor, Oh discloses where:
Claim 18:	the touch panel further comprises an opaque decorative layer (at least suggested by the term “bezel region” in ¶ 39 and figure 1), 
	the auxiliary fine metal wire of the conductive member for a touch panel overlaps with the decorative layer in plan view (note the horizontal portions of element 236 in figure 6). 
Claim 19:	a touch panel comprises: 
	the conductive member for a touch panel according to claim 15 (see claim 15), and 
	an opaque decorative layer (at least suggested by the term “bezel region” in ¶ 39 and figure 1), 
	the auxiliary fine metal wire of the conductive member for a touch panel overlaps with the decorative layer in plan view (note the horizontal portions of element 236 in figure 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Kyutoku, according to the teachings of Oh, for the purpose of securing electrical conductivity in the case in which portions of conductive lines of a pad part are disconnected (¶ 56).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Kyutoku and Ogura, and further in view of Oh.
•	Regarding claim 20, Cok, in view of Kyutoku and Ogura, discloses everything claimed, as applied to claim 16.  However, Cok, in view of Kyutoku and Ogura, fails to disclose the details of an opaque decorative layer.
Oh discloses a touch panel comprising: 
the conductive member for a touch panel according to claim 16 (see claim 16), and 
an opaque decorative layer (at least suggested by the term “bezel region” in ¶ 39 and figure 1), 
wherein the auxiliary fine metal wire of the conductive member for a touch panel overlaps with the decorative layer in plan view (note the horizontal portions of element 236 in figure 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Kyutoku and Ogura, according to the teachings of Oh, for the purpose of securing electrical conductivity in the case in which portions of conductive lines of a pad part are disconnected (¶ 56).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Note that applicant’s arguments on pages 8-10 of the response filed 16 June 2021 are directed to Cok ‘216 and not to Kyutoku or the other previously-applied references.  Thus, applicant has not “challenged” the combination of Cok ‘216 and either Kyutoku or any the other previously-applied references.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/21/21